LACOMBE, Circuit Judge.
The device manufactured and sold’ by defendants seems to be within the analysis of the first claim of the Hoggson patent, as stated by the Circuit Court of Appeals in-the suits against the Howard Company and the Stein & LanglosCompany. The modifications in structure of the holder'do not appear to be material. Nevertheless, there is much force in the. argument that a fundamental and distinctive feature of the Hoggson patent is-the flexible spring clamps, specified in its fourth claim, with their useful function of scraping automatically, and thus keeping contact surfaces bright. Under these circumstances, it will be a fair disposition of the questions presented on this preliminary application to-grant injunction under the first claim, and thereafter to make an order suspending the same pending appeal; upon defendants giving security in the sum of $1,500 to respond, in the event of complainant’s-final success, for damages and profits during the period of suspension, with leave to complainant to move to terminate the suspension should defendant fail to appeal, and to move said appeal promptly for argument at the next term of the Circuit Court of Appeals.